TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 12, 2014



                                     NO. 03-14-00201-CR


                             Christopher Sterling Sims, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the order denying defendant’s motion for post-conviction forensic DNA

testing entered by the trial court. Having reviewed the record, it appears that the Court lacks

jurisdiction over this appeal. Therefore, the Court dismisses the appeal for want of jurisdiction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.